DETAILED ACTION
This action is responsive to communications filed 28 July 2021.
Claims 7 and 14 remain canceled.
Claims 1-6, 8-13 and 15-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Pallone #70883 on 03 November 2021. A further authorization for the examiner’s amendment was given in an interview with Anthony Pallone #70883 on 05 November 2021 to fix minor issues (i.e. “the” antecedent of second user).
The application has been amended as follows: 

1.        (Currently Amended) A system comprising: 
at least one processor and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to perform operations comprising: 
receiving a message in a collaboration environment, wherein the message is received via a repository of messages in which the message was initially stored, and wherein the repository of messages is associated with a topic; 

obtaining a collaboration history associated with each user of the group of users, wherein the collaboration history comprises collaboration statistics of each user; 
enabling a first user to drag an icon representing the group of users into the message;
determining a collaboration score for each user of the group of users based on respective collaboration statistics of each user;
filtering out users of the group of users whose respective collaboration score is below a predefined collaboration threshold;
determining a subgroup of users from the group of users based on the icon and the collaboration statistics of each user in the subgroup, wherein the collaboration statistics indicate a level of collaboration activity that meets one or more predetermined collaboration requirements, and wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in increased collaboration activity, and wherein the users in the subgroup are qualified based at least in part on a threshold historical frequency of posting on the topic; 
determining a collaboration strength of the subgroup based on the collaboration statistics of each user in the subgroup; 
sending notifications to a first user and subsequently to a second user in the subgroup of users based on the collaboration statistics, wherein the collaboration statistics indicate that the level of collaboration activity of the second user increases when the first user is already active, and wherein the notifications invite the first user and the second user to respond to the message, and wherein the 
changing at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements;
comparing subgroups from the group of users against each other based on their respective collaboration strengths; 
ranking the subgroups against each other based on their respective collaboration strengths; and
selecting the subgroup of users based on the subgroup of users having a highest collaboration strength of the subgroups.2.        (Canceled)3.        (Original) The system of claim 1, wherein the predetermined collaboration requirements require that the collaboration statistics indicate that the users in the subgroup interact well together.4.        (Original) The system of claim 1, wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in positive collaboration activity.5.        (Previously Presented) The system of claim 1, wherein the at least one processor further performs operations comprising: 
determining the subgroup of users from the group of users further based on temporal changes in the level of collaboration of the subgroup of users.
determining a notification priority based at least in part on the collaboration statistics; and
sending the notification to the users in the subgroup in an order that is based at least in part on the notification priority.7.        (Cancelled)8.        (Currently Amended) A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by at least one processor to cause the at least one processor to perform operations comprising: 
receiving a message in a collaboration environment, wherein the message is received via a repository of messages in which the message was initially stored, and wherein the repository of messages is associated with a topic; 
determining a group of users based on text in the message and the repository of messages, wherein one or more key words in the text indicate the group of users, wherein the one or more key words indicate the topic, and wherein users in the group of users have expertise on the topic; 
obtaining a collaboration history associated with each user of the group of users, wherein the collaboration history comprises collaboration statistics of each user; 
enabling a first user to drag an icon representing the group of users into the message;
determining a collaboration score for each user of the group of users based on respective collaboration statistics of each user;

determining a subgroup of users from the group of users based on the icon and the collaboration statistics of each user in the subgroup, wherein the collaboration statistics indicate a level of collaboration activity that meets one or more predetermined collaboration requirements, and wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in increased collaboration activity, and wherein the users in the subgroup are qualified based at least in part on a threshold historical frequency of posting on the topic; 
determining a collaboration strength of the subgroup based on the collaboration statistics of each user in the subgroup; 
sending notifications to a first user and subsequently to a second user in the subgroup of users based on the collaboration statistics, wherein the collaboration statistics indicate that the level of collaboration activity of the second user increases when the first user is already active, and wherein the notifications invite the first user and the second user to respond to the message, and wherein the notifications comprise a summary of what has occurred in the collaboration environment, an initial introduction message, and a best collaboration time suggestion;
changing at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements;
comparing subgroups from the group of users against each other based on their respective collaboration strengths; 
ranking the subgroups against each other based on their respective collaboration strengths; and 
selecting the subgroup of users based on the subgroup of users having a highest collaboration strength of the subgroups.
determining the subgroup of users from the group of users further based on temporal changes in the level of collaboration of the subgroup of users.13.        (Original) The computer program product of claim 8, wherein the at least one processor further performs operations comprising: 
determining a notification priority based at least in part on the collaboration statistics; and
sending the notification to the users in the subgroup in an order that is based at least in part on the notification priority.14.        (Cancelled)
receiving a message in a collaboration environment, wherein the message is received via a repository of messages in which the message was initially stored, and wherein the repository of messages is associated with a topic; 
determining a group of users based on text in the message and the repository of messages, wherein one or more key words in the text indicate the group of users, wherein the one or more key words indicate the topic, and wherein users in the group of users have expertise on the topic; 
obtaining a collaboration history associated with each user of the group of users, wherein the collaboration history comprises collaboration statistics of each user; 
enabling a first user to drag an icon representing the group of users into the message;
determining a collaboration score for each user of the group of users based on respective collaboration statistics of each user;
filtering out users of the group of users whose respective collaboration score is below a predefined collaboration threshold;
determining a subgroup of users from the group of users based on the icon and the collaboration statistics of each user in the subgroup, wherein the collaboration statistics indicate a level of collaboration activity that meets one or more predetermined collaboration requirements, and wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in increased collaboration activity, and wherein the users in the subgroup are qualified based at least in part on a threshold historical frequency of posting on the topic; 
determining a collaboration strength of the subgroup based on the collaboration statistics of each user in the subgroup; 
the second user increases when the first user is already active, and wherein the notifications invite the first user and the second user to respond to the message, and wherein the notifications comprise a summary of what has occurred in the collaboration environment, an initial introduction message, and a best collaboration time suggestion;
changing at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements;
comparing subgroups from the group of users against each other based on their respective collaboration strengths; 
ranking the subgroups against each other based on their respective collaboration strengths; and 
selecting the subgroup of users based on the subgroup of users having a highest collaboration strength of the subgroups.16.        (Canceled)17.        (Original) The computer-implemented method of claim 15, wherein the predetermined collaboration requirements require that the collaboration statistics indicate that the users in the subgroup interact well together.18.        (Original) The computer-implemented method of claim 15, wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in positive collaboration activity.
determining the subgroup of users from the group of users further based on temporal changes in the level of collaboration of the subgroup of users.20.        (Original) The computer-implemented method of claim 15, further comprising: determining a notification priority based at least in part on the collaboration statistics; and sending the notification to the users in the subgroup in an order that is based at least in part on the notification priority.

Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15 and 17-20 allowed. They are to be renumbered to claims 1, 2-5, 6, 7-10, 11 and 12-15.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record:
Allan et al. (US-20170163751-A1) discloses Aspects include a method, a system and a computer program product. The method includes identifying, on an electronic platform providing for an exchange of messages among multiple participants, at least one open issue to be resolved. Data is collected from the exchanged messages to determine a participation interaction parameter and a solution quality parameter associated with at least one open issue. The participation interaction parameter includes an accountability dynamic factor and collaboration dynamic factor and the solution quality parameter includes a velocity factor, a dormancy factor, and an extinction factor. When a sum of the participation interaction parameter and the solution quality parameter is below a threshold value, at least one open (Abstract)
WITKOWSKI et al. (US-20170277424-A1) discloses There is provided a computerized method for establishing a communication session with at least one contact based on a cross display gesture, comprising: displaying an array of contacts at a first location on a display of an interactive user interface on a screen of a client terminal; displaying an array of applications at a second location on the display of the interactive user interface, the first and second locations being located on opposite sides of the screen separated by an interactive region of the interactive user interface; identifying a cross display gesture manually performed by the user, the cross display gesture connecting a certain contact of the array of contacts with a certain application of the array of applications while crossing some of the interactive region; and establishing a communication session between the user and the certain contact activated by the certain application. (Abstract)
Rosenberg (US-20150326625-A1) discloses Systems and methods for deriving a real-time closed-loop collaborative intelligence from a plurality of users of a plurality of computing devices, the computing devices in communication with a central server. In some embodiments, a multi-level collaborative system divides the portable device users into groups, with one group providing feedback to another group. In other embodiments, a multi-tier system is used to designate multiple host devices in lieu of the central server. In some embodiments, the central server is used with a plurality of the multi-tier systems. Input methods for collaborative target selection and rating of group collaborative responses are also disclosed. (Abstract)
Brunsch et al. (US-20160308920-A1) discloses Techniques for visual configuration for communication session participants are described. According to various embodiments, a communication session is established that includes a video feed that is streamed between devices involved in the communication session. The video feed, for example, includes video images of participants in the (Abstract)
Jackson et al. (US-20140067826-A1) discloses Based on information associated with users, a social networking system recommends one or more groups for a target user to join or to create. Characteristics of the target user, characteristics of users connected to the target user, characteristics of candidate groups in the social networking system may be used to identify groups for recommendation. The social networking system may provide questions to the target user and recommend a group to the target user based on received answers to the questions. For example, the answers to the provided question identify one or more characteristics of the target user, which are used to select a group for recommendation. Additionally, the social networking system may recommend additional users for the target user to add or invite to a group based on characteristics of the target user, the additional users, and/or the group. (Abstract)
However, the prior art of record, individually or in combination, fail to disclose or teach:

A system comprising: 
at least one processor and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to perform operations comprising: 

determining a group of users based on text in the message and the repository of messages, wherein one or more key words in the text indicate the group of users, wherein the one or more key words indicate the topic, and wherein users in the group of users have expertise on the topic; 
obtaining a collaboration history associated with each user of the group of users, wherein the collaboration history comprises collaboration statistics of each user; 
enabling a first user to drag an icon representing the group of users into the message;
determining a collaboration score for each user of the group of users based on respective collaboration statistics of each user;
filtering out users of the group of users whose respective collaboration score is below a predefined collaboration threshold;
determining a subgroup of users from the group of users based on the icon and the collaboration statistics of each user in the subgroup, wherein the collaboration statistics indicate a level of collaboration activity that meets one or more predetermined collaboration requirements, and wherein the predetermined collaboration requirements require that the collaboration statistics indicate that historic participation of the users in the subgroup results in increased collaboration activity, and wherein the users in the subgroup are qualified based at least in part on a threshold historical frequency of posting on the topic; 
determining a collaboration strength of the subgroup based on the collaboration statistics of each user in the subgroup; 
sending notifications to a first user and subsequently to a second user in the subgroup of users based on the collaboration statistics, wherein the collaboration statistics indicate that the level of 
changing at least some of the users in the subgroup based at least in part on the one or more predetermined collaboration requirements;
comparing subgroups from the group of users against each other based on their respective collaboration strengths; 
ranking the subgroups against each other based on their respective collaboration strengths; and
selecting the subgroup of users based on the subgroup of users having a highest collaboration strength of the subgroups.

The claims that depend upon one of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/               Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453